 

Exhibit 10.4

 

SUPPORT AGREEMENT

 

THIS SUPPORT AGREEMENT (this “Agreement”) is made on February 3, 2017, by and
between Banyan Rail Services Inc. (“Banyan”) and Boca Equity Partners, LLC
(“BEP”).

 

WHEREAS: Banyan desires to obtain personnel support from BEP and BEP desires to
provide such support for a contemplated transaction.

 

NOW THEREFORE, the parties agree as follows:

 

TERMS

 

1.        Term. The term of this Agreement shall be month-to-month, commencing
on October 1, 2016 (the “Effective Date”). This Agreement will terminate upon
Banyan’s payment of a Success Fee to BEP as provided for in Section 3.

 

2.        Support Provided. Banyan desires and BEP agrees to furnish to Banyan
with support services as reasonably requested by Banyan in conjunction with
Banyan’s acquisition search activities.

 

3.        Payment of Success Fee. Banyan agrees to pay BEP a “success fee” for
the support services provided by BEP under this Agreement (the “Success Fee”).
If Banyan acquires more than 50% of the assets or capital stock of any company
(the “Acquired Company”) during the term of this Agreement, or within the
one-year period following termination of this Agreement, then Banyan will pay to
BEP, within five days of the closing of the acquisition, the Success Fee. The
Success Fee will equal 2% of the cash purchase price paid by Banyan to the
seller(s) for the assets or capital stock of the Acquired Company on the closing
date. The Success Fee will not be adjusted by non-cash payments, the assumption
of liabilities or post-closing adjustments.

 

4.        Notices. All notices, request, demands and other communications
required or permitted under this Agreement shall be given in writing as follows:

 

Boca Equity Partners, LLC Banyan Rail Services Inc. 5200 Town Center Circle 5200
Town Center Circle Tower 1, Suite 550 Tower 1, Suite 550 Boca Raton, FL 33486
Boca Raton, FL 33486 Attn:  Gary O. Marino, CEO Attn: Paul Dennis Interim CFO

 

Agreed upon as of the Effective Date:   Boca Equity Partners, LLC   Banyan Rail
Services Inc.       /s/ Gary O. Marino   /s/ Paul Dennis By: Gary O. Marino, CEO
  By: Paul Dennis, Interim CFO

 

   

